Citation Nr: 1024030	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection of a lumbar spine 
disability with sciatic nerve damage (claimed as back 
problems).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The Veteran was afforded a Videoconference hearing before the 
Board in April 2010.  A transcript of the testimony offered 
at the hearing has been associated with the record.  At this 
hearing, the Veteran requested that the record be held open 
for 30 days to allow for the submission of additional 
evidence.  See 38C.F.R. § 20.709 (2009).  No additional 
evidence has been received.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2005 the RO denied the Veteran's claim for 
service connection of a lumbar spine disability with sciatic 
nerve damage on the grounds that the evidence did not show 
that this disability was incurred in service or otherwise 
attributable thereto; following notice of this decision, the 
Veteran did not file a notice of disagreement, and the rating 
decision became final.
2.  Evidence received since the June 2005 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran incurred a lumbar spine disability with 
sciatic nerve damage within one year of his discharge from 
service.  


CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision denying entitlement to 
service connection for a lumbar spine disability with sciatic 
nerve damage is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
June 2005 rating decision and the claim of entitlement to 
service connection f for a lumbar spine disability with 
sciatic nerve damage is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for a lumbar spine disability with 
sciatic nerve damage is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran's claim for service connection of a lumbar spine 
disability with sciatic nerve damage was previously 
considered and denied by the RO in a June 2005 rating 
decision on the grounds that the evidence did not show that 
this disability was incurred in service or otherwise 
attributable thereto.  The Veteran was notified of that 
decision and of his appellate rights, but did not perfect an 
appeal of that decision.  That decision is now final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the June 2005 rating decision, which denied 
the Veteran's claim for service connection of a lumbar spine 
disability with sciatic nerve damage, the evidence of record 
consisted of the Veteran's service department separation 
documents, private medical records from the Summerhill Clinic 
dated in the 1990s and a statement from the Veteran in which 
he related having injured his back during active service in 
1954 while serving in Korea.  The available medical records 
noted a history of injury to the back in 1960 as well as disc 
surgery.  It is noted by the Board that the Veteran's service 
treatment records were destroyed in the July 1973 fire at the 
National Personnel Records Center (NPRC).

With respect to this claim, the Board finds that new and 
material evidence has been received.  In particular, the 
Board notes the Veteran's testimony at the April 2010 Board 
hearing.  At this time, the Veteran reiterated a history of 
injury to his back in service, particularly that while in 
Korea he fell on a metal stake during the winter.  He also 
related a history of treatment for this injury, consisting of 
APCs and application of wintergreen liniment.  He testified 
that he had back trouble ever since that time, including up 
until he suffered a herniated disc sometime around 1959 
following service.  The Veteran's testimony regarding back 
pain in and after service up to his post-service injury is 
new and material, particularly in that it speaks to the 
incurrence of a chronic back disability resulting from the 
Veteran's reported in-service injury.  Accordingly, as this 
evidence relates to a previously unestablished fact necessary 
to substantiate the claim, the claim is reopened.  The 
underlying claim for service connection is addressed below.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as a degenerative disc 
disease, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records were destroyed in the 
July 1973 fire at the NPRC.  Attempts to locate records from 
sources other than the NPRC were fruitless In this regard, 
the Board is aware of the heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Veteran has explained, in statements and testimony, that 
while stationed in Korea he sustained an injury to his back.  
More specifically, sometime in the winter of 1954, he stated 
that he slipped on a patch of ice and struck his tailbone on 
a metal stake.  He has explained that he sought treatment at 
the dispensary at the time of this injury and was prescribed 
APCs and wintergreen liniment for the injury, but that 
thereafter in spite of continued pain sought no further 
treatment.  He related that following this injury he was 
placed in a unit where he would not have to "be humping and 
straining [his] back."  

The Veteran has also testified that following his return to 
the United States from Korea he continued to have problems 
with his back.  He has described these problems as 
"irritating" and that he had a history of headaches, which 
were apparently investigated as etiologically related to his 
low back injury; however, he has related that X-rays taken 
shortly after service showed no damage to the spine.  He has 
also related that he sought treatment for back pain in the 
fall of 1958 and a that he was diagnosed with a herniated 
disc sometime in 1959, resulting in surgical treatment.  At 
his Board hearing he testified that at the time of the 
surgery, doctors informed him that his disc gave out due to 
his in-service injury.  Although the records are unavailable 
for this treatment, he has provided an X-ray that shows the 
placement of several screws in his spine.

The evidence is at least in equipoise that the Veteran 
incurred a lumbar spine disability with sciatic nerve damage 
either in service or within one year of his discharge.  The 
Board notes that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has no 
reason to doubt the Veteran's credibility with respect to 
injuring his back in service, as well as his complaints of 
subsequent pain and his testimony regarding being informed 
that his disc gave out due to the in-service injury.  In any 
case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Moreover, the fact that the Veteran required back surgery in 
such close proximity to his discharge weighs heavily in favor 
of granting the claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Accordingly, the Board finds that the 
evidence is at least in equipoise and in applying the 
benefit-of-the doubt rule the claim is granted.  Gilbert, 
supra.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability with sciatic nerve damage (claimed as back 
problems) and the claim is reopened.  

Entitlement to service connection for a lumbar spine 
disability with sciatic nerve damage (claimed as back 
problems) is granted.


REMAND

The Veteran claims that he has tinnitus and bilateral hearing 
loss due to in-service noise exposure.  He relates having had 
problems hearing since this exposure.  Specifically, he 
reports a history of exposure to loud noise from artillery 
fire.  He has testified that while stationed in Korea he 
practiced firing mortars without the benefit of hearing 
protection.  See April 2010 Board hearing transcript.  It is 
also noted by the Board that the Veteran served as a light 
weapons infantryman from January 1955 to January 1958.  See 
Report of Transfer or Discharge.  It is thus apparent that 
the Veteran was exposed to loud noise; and this history 
suggests that the disabilities may be attributable to 
military service.  Accordingly, a VA examination is necessary 
to decide these claims.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

A July 2001 record from J.R.S., M.D. indicates that the 
Veteran was then being treated at a VA facility.  The claims 
file contains records from the VA Texarkana Clinic dated from 
March 2002 to March 2009.  This indicates that there are 
potentially relevant records outstanding.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  VA has a duty to seek these records.  
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file, particularly any dated prior 
to March 2002 and after March 2009, and 
associate them therewith.  If these 
records are unavailable a notation to that 
effect should be made in the claims file.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
presence, severity and etiology of the 
Veteran's claimed bilateral hearing loss 
and tinnitus.  All indicated tests and 
studies should be conducted.  The claims 
file should be available for review by the 
examiner.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his lay assertions 
regarding noise exposure and the pertinent 
medical evidence.  The examiner should 
note that the claims file has been 
reviewed.

Based on a review of the record and 
examination of the Veteran, the examiners 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that bilateral 
hearing loss and tinnitus, if diagnosed, 
are attributable to service, including 
noise exposure experienced in service.  
Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


